DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I claims 1-4, 14-16, and 20, in the reply filed on February 9, 2022 is acknowledged.  Claims 5-13 and 17-19 have been withdrawn.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose: In claim 1, “generating the non-differentiable decomposition value by averaging the generated difference values; " generating explanation information based on at least the generated non-differentiable decomposition values; " providing the generated explanation information to an external system.”  In claim 14, the prior art does not disclose, “generating the non-differentiable decomposition value by averaging the generated difference values; - for each test data point, generating a differentiable decomposition value for each feature of the test data point, wherein generating a differentiable decomposition value comprises: o for each reference data point, performing an integrated gradients process using the test data point and the reference data point to generate an integrated gradient value by using the 
The closest prior art is Chatterjee 10,824,959.  The closest NPL is “Consistent individualized feature attribution for tree ensembles,”SM Lundberg, GG Erion, SI Lee - arXiv preprint arXiv:1802.03888, 2018 - arxiv.org.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 14-16, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of modeling explainability information without significantly more. 
Claim 1 recite(s) accessing, selecting, generating, and providing steps carried out by a system.  The system can be any computer, and thus, it is a general purpose computer carrying out the steps of claim.  (See Spec. ¶52-53).  
Claim 1 falls into the categories of mathematical relationships and fundamental economic practice (modeling explainability information--¶1).  The claim is directed to a judicial exception to an abstract idea.
Independent claim 14 recites a method and mimics independent claim 1.  Claim 14 is patent ineligible.  

Claim 1 does not include additional steps to take it out of the realm of abstraction.  Claim 1 recite(s) accessing, selecting, generating, and providing steps carried out by a system.  The system can be any computer, and thus, it is a general purpose computer carrying out the steps of claim.  (See Spec. ¶52-53).  The claim does not integrate the judicial exception into a practical application.  
Claims 1-4, 14-16, and 20 are ineligible.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lalita M HAMILTON whose telephone number is (571)272-6743. The examiner can normally be reached M-F: flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LALITA M HAMILTON/Primary Examiner, Art Unit 3691